DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13, and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the cloth loop" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it is assumed that the cloth loop is intended to be the U-shaped cloth loop.
Claim 13 recites “the U-shaped cloth loop (33) has, at least to some extent, a number of fabric layers” It is unclear what this limitation is intended to mean. Specifically 0 and 1 are technically numbers, thereby “a number of layers” can be zero to infinity layers. For the purpose of examination it is assumed that this limitation is intended to mean that the U-shaped cloth loop is more than one layer.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hathaway (US 4,139,131 A).
Regarding claim 1, Hathaway discloses a carrying device (Figs. 1 and 2) having an accommodating body (22) for accommodating a baby or infant (C), wherein the accommodating body (22) has an inner side (Fig. 4) and an outer side (Fig. 6) and is designed such that at least one region of the rear side of a baby or infant can be accommodated and/or supported in the accommodating body (Figs. 1 and 2), and having a harness system (70/70a) for fastening the accommodating body on a person (Figs. 1 and 2), characterized in that the accommodating body has a central part with an upper end (24), with a lower end (proximate 37), with a left-hand side edge and with a right-hand side edge (25/26), and also has a left-hand cloth band and a right-hand cloth band (noting portions of 70/70a that extend along side portions of 22), wherein, in the region of the upper end, the central part has a left-hand pull-through channel, through 
Regarding claim 2, Hathaway discloses  the left-hand and right-hand pull-through channels (30a) are located opposite one another and are each arranged laterally, and oriented vertically, on the central part (Fig. 6).
Regarding claim 3, Hathaway discloses the left-hand cloth band (either 70 or 70a), in the region of the lower end of the central part, is connected to the left- hand side edge (noting the connection at 37, and noting that the left and right side edges generally converge at a lower portion) of the central part and, in the region of the upper end of the central part, runs in an unfastened state adjacent to the left-hand side edge of the central part and also through the left- hand pull-through channel (noting Figs. 4 and 6), and in that the right-hand cloth band, in the region of the lower end of the central part, is connected to the right-hand side edge of the central part (noting the connection at 37, and noting that the left and right side edges generally converge at a lower portion) and, in the region of the upper end of the central part, runs in an unfastened state adjacent to the right-hand side edge of the central part and also through the right-hand pull-through channel (noting Figs. 4 and 9).
Regarding claim 4, Hathaway discloses the left-hand cloth band is mounted in a gathered state in the left-hand pull-through channel and the right-hand cloth band is mounted in a gathered state in the right-hand pull-through channel (Fig. 6, to the degree 
Regarding claim 5, Hathaway discloses a fanning out of the left-hand and right-hand cloth bands (Figs. 1, 2, and 6) in each case beneath the pull-through channels is utilized for the purpose of forming the seat recess of the accommodating body (noting the flat portion of the bands contact the baby and act as a seat).
Regarding claim 6, claim 6 is considered to be a product by process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). To this degree Hathaway discloses a set of passageways substantially similar to the passageways of the present invention but is silent with respect to how they are formed.
Regarding claim 7, Hathaway demonstrates a carrier such that that the main tensile forces run through the laterally arranged cloth bands, that is to say in particular they do not run centrally in a vertical direction over the back of the baby (as they well extend through the straps 70/70a and around the edges of the carrier).
Regarding claim 8, Hathaway discloses (Shown below in Annotated Fig. 6) in the region of the lower end of the central part, the left-hand and right-hand cloth bands (LB/RB) are connected to one another via a U-shaped cloth loop (U, noting the portions 

    PNG
    media_image1.png
    370
    348
    media_image1.png
    Greyscale

Regarding claim 9, Hathaway demonstrates (shown above in Annotated Fig. 6) the U-shaped cloth loop (U) forms a seat recess for the bottom and the thighs of a baby or infant accommodated in the carrying device (Noting Annotated Fig. 6, in view of Figs. 1 and 2).
Regarding claim 10, Hathaway demonstrates the bottom of a baby or infant (C) accommodated in the carrying device is encompassed in the transverse direction, in particular from left to right, by the U-shaped cloth loop (Noting Annotated Fig. 6, in view of Figs. 1 and 2), in particular by the cloth loop (U) being oriented transversely to the bottom of a baby or infant {B} accommodated in the carrying device.

Regarding claim 12, Hathaway discloses the region of the U-shaped cloth loop, the cloth element has padding (Col. 4; Ll. 37-42).
Regarding claim 13, Hathaway discloses that the U-shaped cloth loop (U) has, at least to some extent, a number of fabric layers (noting the cloth loop is made up of strap 70 which is a tube, thereby having at least 2 layers of material).
Regarding claim 14, Hathaway discloses the left-hand and right-hand cloth bands (LB/RB) and also the U-shaped cloth loop (U) together form a seat loop or seat swing for the baby or infant accommodated in the carrying device (Annotated Fig. 6 above).
Regarding claim 15, Hathaway discloses the left-hand and right-hand cloth bands (LB/RB) merge into the harness (H), or are connected to the harness (H), in each case above the left-hand and right-hand pull-through channels (Annotated Fig. 6).
Regarding claim 16, Hathaway discloses the left-hand and right-hand cloth bands (LB/RB) merge into a shoulder strap of the harness, or are connected to a shoulder strap of the harness, or form a shoulder strap of the harness, in each case above the left-hand and right-hand pull-through channels (Annotated Fig. 6).
Regarding claim 17, Hathaway discloses the left-hand and right-hand cloth bands (LB/RB) form free cloth ends in each case above the left-hand and right-hand pull-through channels, said cloth ends forming knottable shoulder straps of the harness (Fig. 6).

Regarding claim 22, Hathaway discloses an upper region of the left-hand and right-hand pull-through channels (30a) is of cuff-form design (noting it is a closed loop similar to a cuff) in each case, and a lower region of the left-hand and right-hand pull-through channels is of radially closed design in each case (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hathaway (US 4,139,131 A) in view of Official Notice.
To the degree that it can be argued that Hathaway fails to teach or disclose the left hand channel and right hand channel as claimed in claim 6. Examiner takes official notice that it is well-known to form a passageway by folding one edge of a flap and sewing the other edge.
It would have been obvious to take the device of Hathaway and create the passageways using a known method of forming, i.e. by folding a flap and sewing an opposite edge, or alternatively, attaching a separate piece of material sewn at two 

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hathaway (US 4,139,131 A) in view of Prieller (EP 2810587 B1).
Regarding claim 18, Hathaway does not specifically disclose in the region of the lower end of the central part and/or in the region of the U-shaped cloth loop, the accommodating body is connected to a hip strap.
Prieller teaches the ability to have a similar baby carrier including a hip belt attached to a lower end of a central part of a baby carrier body (6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Hathaway and attach a hip belt to al lower end of the central part because such a change would allow for an additional strap to attach the carrier to a user, thereby helping to prevent the carrier from being displaced accidently relative to the wearer. Further including a hip belt would allow for the weight of the carrier and the baby to be further dispersed along the body of the wearer thereby improving comfort.
Regarding claim 19, modified Hathaway discloses the U-shaped cloth loop has a seat edge which projects beyond the hip strap (noting the U-shaped cloth loop will project beyond some dimension of the hip strap).
Regarding claim 20, modified Hathaway discloses for the purpose of reducing the size of the seat, the seat edge is designed such that it can be folded in in the direction of the inner side of the accommodating body (noting it is flexible and foldable).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.T.T./Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734